            Case 2:20-cv-00787-RAJ Document 1 Filed 05/26/20 Page 1 of 5




 1   Noelle E. Dwarzski, WSBA No. 40041
     BARLOW COUGHRAN
 2   MORALES & JOSEPHSON, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: noelled@bcmjlaw.com
 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   BOARDS OF TRUSTEES OF THE
     CEMENT MASONS & PLASTERERS
10   HEALTH & WELFARE TRUST,
     CEMENT MASONS AND PLASTERERS                      NO.
11   RETIREMENT TRUST, and WESTERN
     WASHINGTON CEMENT MASONS
12   JOURNEYMAN AND APPRENTICE                          COMPLAINT TO ENFORCE AUDIT
     TRAINING TRUST,                                    REQUEST AND FOR DELINQUENT
13                                                      FRINGE BENEFIT CONTRIBUTIONS
                               Plaintiffs,              (ERISA)
14         v.

15   RICHARD TRUMBULL CONSTRUCTION
     LLC, A Washington limited liability
16   company, Contractor’s License No.
     RICHATC866D4, UBI No. 603385424,
17
                               Defendant.
18
           For their complaint, plaintiffs allege as follows:
19

20                                I.         PARTIES AND JURISDICTION

21

22



                                                                            BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                           MORALES & JOSEPHSON, P.S.
                                                                        1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 1                                        SEATTLE, WA 98101
                                                                                (206) 224-9900
           5000 392 vb051205
              Case 2:20-cv-00787-RAJ Document 1 Filed 05/26/20 Page 2 of 5




 1          1.       Plaintiffs are the Boards of Trustees of the Cement Masons & Plasterers Health

 2   & Welfare Trust, Cement Masons and Plasterers Retirement Trust, and Western Washington

 3   Cement Masons Journeyman and Apprentice Training Trust (collectively “Trust Funds”).

 4          2.       The Trust Funds are joint labor-management funds created pursuant to Section

 5   302(c) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c), and the

 6   Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. as amended

 7   (“ERISA”).

 8          3.       Defendant   Richard   Trumbull    Construction   LLC     (hereafter      “Richard

 9   Trumbull”), is a Washington corporation engaged in business in the State of Washington

10   having its principal offices listed as 3801 56th Street Court East, Tacoma, WA 98443 with the

11   Secretary of State.

12          4.       Jurisdiction is conferred on this court by Sections 502 and 515 of ERISA, 29

13   U.S.C. §§ 1132 and 1145.

14          5.       Venue is appropriate in the Division of Seattle, King County, WA under

15   ERISA § 502(e)(2), 29 U.S.C. §1132(e)(2).

16          II.      FIRST CLAIM FOR RELIEF: DELINQUENT CONTRIBUTIONS

17          6.       At all material times, Richard Trumbull has been signatory to a collective

18   bargaining agreement (“CBA”) with Operative Plasterers’ and Cement Masons’ International

19   Association, Cement Masons’ Local 528 (hereafter referred to as “Local 528”), which

20   incorporates by reference the Trust Agreements for the Trust Funds.

21          7.       Mr. Richard Trumbull, the owner of Richard Trumbull Construction LLC, was

22   authorized to legally bind and sign contracts on behalf of Richard Trumbull Construction LLC


                                                                                BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                               MORALES & JOSEPHSON, P.S.
                                                                            1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 2                                            SEATTLE, WA 98101
                                                                                    (206) 224-9900
            5000 392 vb051205
               Case 2:20-cv-00787-RAJ Document 1 Filed 05/26/20 Page 3 of 5




 1   and signed the Compliance Agreement with Local 528 on June 11, 2018.

 2            8.       The CBA and Trust Agreements require Richard Trumbull to make employee

 3   benefit contributions to Trust Funds on behalf of Richard Trumbull’s employees working

 4   within with the jurisdiction of the CBA.

 5            9.       At all material times, Richard Trumbull has employed employees for whom

 6   employee benefit contributions are due pursuant to the terms of the CBA and Trust

 7   Agreements.

 8            10.      Richard Trumbull has failed to timely make employee benefit contributions to

 9   the Trust Funds beginning from July 2019.

10            11.      Richard Trumbull owes $16,855.65 in employee benefit contributions for the

11   delinquent months of October and November 2019 and January 2020.

12            12.      Richard Trumbull owes an unknown amount of contributions to the Trust

13   Funds for February 2020 through current. The total amount shall be proved on motions or at

14   trial.

15            13.      Under the terms of the Trust Agreements and CBA, and under federal statutory

16   law, Richard Trumbull is obligated to pay liquidated damages, interest, reasonable attorney’s

17   fees, and costs and expenses of suit.

18            14.      Richard Trumbull owes $5,658.79 in liquidated damages, $2,411.83 in interest

19   (calculated through May 26, 2020), and $700 in referral attorney fees for the delinquent

20   period of July 2019 through January 2020.

21            15.      Richard Trumbull owes an unknown amount in liquidated damages, interest,

22   attorney’s fees and costs for February 2020 through current. The total amount shall be proved


                                                                                BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                               MORALES & JOSEPHSON, P.S.
                                                                            1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 3                                            SEATTLE, WA 98101
                                                                                    (206) 224-9900
              5000 392 vb051205
              Case 2:20-cv-00787-RAJ Document 1 Filed 05/26/20 Page 4 of 5




 1   on motions or at trial.

 2           16.      As required by RCW 18.27.040 and concurrent with this complaint, the Trust

 3   Funds have filed an action in King County Superior Court (Cause No. 20-2-09267-3 SEA), to

 4   collect the amounts owed by Richard Trumbull from its contractor’s bond.

 5                   III.        SECOND CLAIM FOR RELIEF: DEMAND FOR AUDIT OF
                                         PAYROLL RECORDS
 6

 7           17.      Plaintiff Trust Funds re-allege the facts set forth in paragraphs 1 through 15

 8   above as if stated fully herein, and further allege as follows:

 9           18.      The Trust Agreements authorize the Trust Funds to audit contributing

10   employers, such as Richard Trumbull, books and records.

11           19.      The Trust Funds have requested documents and payroll records necessary to

12   complete an audit of Richard Trumbull’s books and records for the period of December 2018

13   through the present date.

14           20.      As of the date of this Complaint, Richard Trumbull has refused to provide the

15   documents and payroll records necessary to complete an audit of its books and records for the

16   period of December 2018 through the present date.

17           21.      ERISA permits a fiduciary to bring suit to bring redress violations of the Trust

18   Agreement or enforce provisions of the Trust Agreement. ERISA § 502(a)(3), 29 U.S.C.

19   § 1132(a)(3).

20           22.      Pursuant to ERISA and the Trust Agreements, the Trust Funds are entitled to

21   an award from this court ordering Richard Trumbull to turn over the documents and payroll

22   records necessary to complete an audit of its books and records and otherwise comply with


                                                                                  BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                 MORALES & JOSEPHSON, P.S.
                                                                              1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 4                                              SEATTLE, WA 98101
                                                                                      (206) 224-9900
             5000 392 vb051205
              Case 2:20-cv-00787-RAJ Document 1 Filed 05/26/20 Page 5 of 5




 1   the payroll audit provision of the Trust Agreements.

 2          WHEREFORE, Plaintiff Trust Funds pray for a money judgment as follows:

 3          A.       For an order requiring Richard Trumbull Construction to submit to an audit

 4                   and provide all the documents and payroll records necessary to complete an

 5                   audit of its books and records through the present date;

 6          B.       Judgment against Richard Trumbull Construction for all outstanding

 7                   contributions, liquidated damages, interest, found to be due and owing for the

 8                   period of December 2018 through current;

 9          C.       Judgment against Richard Trumbull Construction for an amount no less than

10                   $5,658.79 in liquidated damages, $2,411.83 in interest, and $700 in referral

11                   attorney fees for the delinquent period of July 2019 through January 2020;

12          D.       For reasonable attorneys’ fees costs and expenses of suit; and

13          E.       For such other and further relief as this court deems just and equitable.

14
                     DATED THIS 26th day of May, 2020.
15
                                                     s/ Noelle E. Dwarzski
16                                                  Noelle E. Dwarzski, WSBA # 40041
                                                    BARLOW COUGHRAN
17                                                  MORALES & JOSEPHSON, P.S.
                                                    Attorneys for Plaintiff Trusts
18                                                  1325 Fourth Ave., Suite 910
                                                    Seattle, WA 98101
19

20

21

22



                                                                                    BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                   MORALES & JOSEPHSON, P.S.
                                                                                1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 5                                                SEATTLE, WA 98101
                                                                                        (206) 224-9900
            5000 392 vb051205
